DETAILED ACTION
This action is pursuant to the claims filed on 02/15/2022 Claims 1-20 are pending. Claims 17-20 are withdrawn. A first action on the merits of claims 1-16 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16, in the reply filed on 02/15/2022 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 14-20 are objected to because of the following informalities: Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claims 14, 15, 16, 17, 18, 19, and 20 have been renumbered to 15, 16, 17, 18, 19, 20, and 21 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a top side of the annular shell" in lines 3 and 4 respectively. It is unclear if the second recitation of “a top side of the annular shell” is intended to be interpreted as claiming antecedence to “a top side” recited in line 3 or if this limitation is to be interpreted as a second and distinct top side. For examination purposes this limitation of line 4 will be interpreted to read as “the top side of the annular shell”.  Claims 2-9 inherit this deficiency.
Claim 10 recites the limitation "a top side of the annular shell" in lines 9 and 10 respectively. It is unclear if the second recitation of “a top side of the annular shell” is intended to be interpreted as claiming antecedence to “a top side” recited in line 9 or if this limitation is to be interpreted as a second and distinct top side. For examination purposes this limitation of line 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski (U.S. Patent No. 6,161,030) in view Do (U.S. PGPub No. 2009/0105576).
Regarding claim 1, Levendowski teaches an electrode holder (Fig 1 electrode locator 12), comprising: an annular shell (Fig 1 electrode holders 12 define an annular shell); a first net groove disposed on a top side of the annular shell (Figs 1 and 3-4, slot 22 in top side of annular flange 18 configured to receive straps 24); a second net groove disposed on a top side of the annular shell 
Levendowski is silent to the connection mechanism of the wire and electrode holder and thus fails to teach a slot formed in the annular shell adjacent to a bottom side of the annular shell; and a wire groove formed in the slot.
In related prior art, Do teaches a similar electrode holder (Fig 8a-b, base portion 804, cap 806, and cavity 808 define an electrode holder) comprising a slot formed in the annular shell adjacent to a bottom side of the annular shell (Fig 8a, slot 814 of annular wall 812); and a wire groove formed in the slot (Fig 8a, outer walls of slot 814 defines a wire groove to receive wire 816). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire connection to the electrode holder of Levendowski in view of Do to incorporate the slot and wire groove in the electrode holder to arrive at the device of claim 1. Doing so would have been obvious to one of ordinary skill in the art as the use of a slot with a wire groove is a well-known connection means to yield the predictable results of electrically connect electrodes between one another and to a control device (Levendowski Fig 2 wire 27 interconnects each electrode holder 12 to EEG monitor 28; Do Figs 8a-b electrodes wires 816 via wire groove and slot). 
Regarding claim 2, in view of the combination of claim 1 above, Levendowski further teaches wherein the first net groove is oriented perpendicular to the second net groove (Figs 1-2, electrode holders 12 define first and second grooves to connect separate straps 24; first and second grooves are perpendicular to one another).
Regarding claims 3-5, in view of the combination of claim 1 above, Do further teaches a tab configured and disposed to traverse the slot (Fig 8a, projection extending from annular wall 812 defines a tab with a bottom wall traversing the slot 814); wherein the tab comprises a handle portion and a tongue portion (see modified Fig 8a below); an opening formed within the tongue portion (see modified Fig 8a, tongue portion interpreted as portion with vertically extending walls defining an opening for the wire 816). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the wire connection to the electrode holder of Levendowski in view of Do to incorporate the tab with a tongue and handle portion to arrive at the device of claims 3-5 respectively. Doing so would have been obvious to one of ordinary skill in the art as the use of a slot with a wire groove and tab is a well-known connection means to yield the predictable results of electrically connect electrodes between one another and to a control device (Levendowski Fig 2 wire 27 interconnects each electrode holder 12 to EEG monitor 28; Do Figs 8a-b electrodes wires 816 via wire groove and slot with tab for guiding the wire 816).

    PNG
    media_image1.png
    534
    632
    media_image1.png
    Greyscale

Regarding claim 9, in view of the combination of claim 1 above, Levendowski further teaches an annular groove disposed adjacent to the bottom side of the annular shell (Figs 3-4, upper edge 20 of tubular base 14 and connecting to flange 18 defines an annular groove; .
Regarding claim 10, Levendowski teaches an electroencephalogram net (system of Fig 2) comprising a plurality of cords (Fig 2 locator straps 24); a plurality of couplers mechanically coupled to at least two cords of the plurality of cords (See modified Fig 2 below, couplers denoted via rectangles function to couple straps 24 together); a plurality of electrode holders (Fig 1 electrode locators 12), wherein each electrode holder from the plurality of electrode holders is mechanically coupled to a cord from the plurality of cords (Fig 2 electrode holders 12 are each coupled to a corresponding strap 24); wherein each electrode holder comprises: an annular shell (Fig 1 electrode holders 12 define an annular shell); a first net groove disposed on a top side of the annular shell (Figs 1 and 3-4, slot 22 in top side of annular flange 18 configured to receive straps 24); a second net groove disposed on a top side of the annular shell (Figs 1 and 3-4, slot 22 in top side of annular flange 18 configured to receive straps 24). Levendowksi further teaches a wire connected to the electrode holder (Fig 2 and Col 5 lns 49-60, cable 27 connected to hollow tubular base of electrode holders).
Levendowski is silent to the connection mechanism of the wire and electrode holder and thus fails to teach a slot formed in the annular shell adjacent to a bottom side of the annular shell; and a wire groove formed in the slot.
In related prior art, Do teaches a similar electrode holder (Fig 8a-b, base portion 804, cap 806, and cavity 808 define an electrode holder) comprising a slot formed in the annular shell adjacent to a bottom side of the annular shell (Fig 8a, slot 814 of annular wall 812); and a wire groove formed in the slot (Fig 8a, outer walls of slot 814 defines a wire groove to .

    PNG
    media_image2.png
    475
    659
    media_image2.png
    Greyscale

Claims 6 and 15 (duplicate claim 14) is/are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski in view Do as applied to claim 10, and in further view of Imran (U.S. Patent No. 5,479,934).
Regarding claims 6 and 15 (duplicate claim 14), the Levendowski/Do combination teaches the device of claim 1 and 10 as stated above. 
Levendowski is silent to the material selection of the annular shell.
In related prior art, Imran teaches a similar electrode holder wherein a similar annular shell comprises plastic (Fig 4 electrode holders 48; Col 3 lns 62-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the annular shells of Levendowski in view of Do and Imran to incorporate a plastic material to arrive at the device of claims 6 and 15. Doing so would have been obvious to one of ordinary skill in the art as the selection of plastic for use as an electrode holder is well-known in the art to yield predictable results of a non-conductive material with enough structural integrity to hold an electrode.
Claims 7 and 16 (mislabeled as claim 15) is/are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski in view Do as applied to claim 10, and in further view of Durousseau (U.S. Patent No. 6,708,051).
Regarding claims 7 and 16, the Levendowski/Do combination teaches the device of claims 1 and 10 respectively as stated above. 
Levendowski is silent to the material selection of the annular shell.
In related prior art, Durousseau teaches a similar EEG headset device wherein a similar annular shell of an electrode holder comprises rubber (Figs 2a-d and Col 4 lns 18-24; electrode holder 20 comprises rubber). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the annular shells of Levendowski in view of Do and Durousseau to incorporate a rubber material to arrive at the device of claims 7 and 16 respectively. Doing so would have been obvious to one of .
Claims 8 and 17 (mislabeled as claim 16) is/are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski (U.S. Patent No. 6,161,030) in view Do as applied to claim 10, and in further view of Lukoschek (U.S. PGPub No 2017/0224278).
Regarding claims 8 and 17, the Levendowski/Do combination teaches the device of claims 1 and 10 respectively as stated above. 
Levendowski is silent to the material selection of the annular shell.
In related prior art, Lukoschek teaches a similar EEG headset device wherein a similar annular shell of an electrode holder comprises rubber (Fig 1b and [0089] cap 6 comprising neoprene). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the annular shell of Levendowski in view of Do and Lukoschek to incorporate a neoprene material to arrive at the device of claims 8 and 17 respectively. Doing so would have been obvious to one of ordinary skill in the art as the selection of neoprene for use as an electrode holder is well-known in the art to yield predictable results of a non-conductive material with enough structural integrity to hold an electrode. 
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski (U.S. Patent No. 6,161,030) in view Do as applied to claim 10, and in further view of Jovanovic (U.S. PGPub No. 2017/0258353).
Regarding claims 11-14, 
Levendowski/Do fail to explicitly teach wherein a subset of the plurality of cords is coupled to a clasp; a chin strap coupled to the clasp; a fastener disposed on the chin strap; wherein the fastener comprises a hook-and-loop fastener.
In related prior art, Jovanovic teaches a similar EEG net comprising a similar plurality of cords (Fig 4a-b tension straps 400, 402, 404, 418, 420, 422) wherein a subset of the plurality of cords is coupled to a clasp (Fig 4a-b, covers 406/426 interpreted as clasps for coupling corresponding cords to be pulled taut); a chin strap coupled to the clasp ([0076] Fig 4a-b, pull straps 426, 408 define chin strap); a fastener disposed on the chin strap; wherein the fastener comprises a hook-and-loop fastener ([0076] discloses Velcro fastener 410/428 being secured under a chin of the subject). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levendowski in view of Do and Jovanovic to incorporate the clasp coupled to a subset of the cords, coupled to a chin strap comprising a hook and loop fastener to arrive at the device of claims 11-14 respectively. Doing so would have been obvious to one of ordinary skill in the art to yield the expected results of providing an adjustment mechanism to the EEG net with a securement mechanism (chin strap) to secure attachment to the head of the user ([0076]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794